Simmons, C. J.
1. Where a grand jury had under investigation a criminal charge, and a witness swore to a certain state of facts material to the issue and the same witness afterward, upon the trial of the issue on the indictment found by the grand jury, swore to a different and contrary state of facts concerning the same issue, and that his testimony before the grand jury was false¡ assigning as the reason for his false testimony before the grand' jury that he was at that time a friend of the’accused but was at the time of the trial at enmity with him, it was error for the court to fail to charge the jury that if a witness willfully and knowingly swear falsely as to a material matter, his testimony ought to be disregarded entirely unless corroborated by circumstances or other unimpeached evidence. Civil Code, § 5295; Stafford v. State, 55 Ga. 591; Skipper v. State, 59 Ga. 63, and cases cited.
2. As there was in this case no corroboration of this witness, it was error for the court to charge that if the witness had been impeached and restored to the confidence of the jury, they should believe him in preference to the impeaching evidence.

Judgment reversed.


All the Justices concurring, except Fish, J., absent.